915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George A. LAGUTA, Petitioner-Appellant,v.Richard P. SEITER, Norris W. McMackin, Supt., Respondents-Appellees.
No. 89-4136.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case is before the court sua sponte for consideration of a jurisdictional issue under Rule 9(a), Rules of the Sixth Circuit.


2
LaGuta filed a petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  The magistrate recommended that the petition be denied, and LaGuta filed objections.  LaGuta then moved for additional discovery.  The district court denied the motion, and LaGuta appealed.


3
The general rule is that discovery orders are not final, appealable orders.  28 U.S.C. Sec. 1291;  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).  Because the district court has not entered final judgment in this case, this court lacks jurisdiction over the appeal.


4
Accordingly, the appeal is dismissed for lack of jurisdiction under Rule 9(a)(1), Rules of the Sixth Circuit.